IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              December 14, 2007
                               No. 06-61147
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk
SOPHAL TRY

                                          Petitioner

v.

MICHAEL B. MUKASEY, U S ATTORNEY GENERAL

                                          Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A98 400 997


Before JONES, Chief Judge, and REAVLEY and PRADO, Circuit Judges.
PER CURIAM:*
      Sophal Try, a native and citizen of Cambodia, has filed a petition for
review of the Board of Immigration Appeal’s (BIA) order denying her application
for asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). Try argues that she submitted voluminous evidence showing
that she had been persecuted because of her affiliation with the union and the
Sam Rainsy Party and that the Immigration Judge (IJ) erred in failing to
consider the substantial evidence of her persecution. Try also argues that she


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-61147

has a well-founded fear of future persecution if she returns to Cambodia in light
of her persecution and the persecution of others in her political group who are
similarly situated to Try.
      “When, as here, the BIA affirms the immigration judge and relies on the
reasons set forth in the immigration judge’s decision, this court reviews the
decision of the immigration judge as well as the decision of the BIA.” Ahmed v.
Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). The BIA’s factual findings are
reviewed for substantial evidence. Ozdemir v. INS, 46 F.3d 6, 7 (5th Cir. 1994).
Under the substantial evidence standard, this court will affirm the BIA’s
decision unless the evidence compels a contrary conclusion. Id. at 8.
      The record does not compel a conclusion contrary to the IJ’s finding that
Try did not demonstrate past persecution. See Chen v. Gonzales, 470 F.3d 1131,
1134 (5th Cir. 2006). Nor does the record compel a conclusion contrary to the
determination that Try lacked a well-founded fear of persecution based on her
own treatment or the persecution of persons who were similarly situated. See
Eduard v. Ashcroft, 379 F.3d 182, 192 (5th Cir. 2004).
      Try cannot meet the more demanding standard for withholding of removal
given that she cannot satisfy the standard for asylum. See Chen, 470 F.3d at
1138. Try has also failed to satisfy the requirements for relief under the CAT
because she has failed to show that she would more likely than not be tortured
if she is returned to Cambodia. See Bah v. Ashcroft, 341 F.3d 348, 351-52 (5th
Cir. 2003).
      The petition for review is DENIED.




                                       2